Name: Commission Regulation (EU) 2015/45 of 14 January 2015 amending Directive 2007/46/EC of the European Parliament and of the Council and Commission Regulation (EC) No 692/2008 as regards innovative technologies for reducing CO 2 emissions from light commercial vehicles Text with EEA relevance
 Type: Regulation
 Subject Matter: land transport;  environmental policy;  deterioration of the environment;  organisation of transport;  technology and technical regulations;  research and intellectual property
 Date Published: nan

 15.1.2015 EN Official Journal of the European Union L 9/1 COMMISSION REGULATION (EU) 2015/45 of 14 January 2015 amending Directive 2007/46/EC of the European Parliament and of the Council and Commission Regulation (EC) No 692/2008 as regards innovative technologies for reducing CO2 emissions from light commercial vehicles (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 715/2007 of the European Parliament and of the Council of 20 June 2007 on type approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information (1), and in particular Article 5(3) thereof, Having regard to Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (2), and in particular Article 39(2) thereof, Whereas: (1) Regulation (EU) No 510/2011 of the European Parliament and of the Council (3) provides that the CO2 savings achieved through the use of innovative technologies should be considered for the calculation of each manufacturer's average specific emissions of CO2. Detailed rules on the approval and certification of innovative technologies for reducing CO2 emissions from light commercial vehicles are set out in Commission Implementing Regulation (EU) No 427/2014 (4). (2) In order to take account of the CO2 savings achieved through the use of innovative technologies for the calculation of each manufacturer's specific emissions target of CO2 and in order to ensure efficient monitoring of the specific CO2 savings for individual vehicles, vehicles fitted with eco-innovations should be certified as part of the type approval of a vehicle and the savings should, in accordance with Article 11(2) of Regulation (EU) No 427/2014, be specified separately in both the type approval documentation and the certificate of conformity in accordance with Directive 2007/46/EC. (3) Consequently, it is necessary to modify the documents used in the type-approval process, in order to adequately reflect the information related to eco-innovations. (4) The amendment of the documents used for type approval aims, on the one hand, at providing the approval authorities with the adequate data for certifying light commercial vehicles fitted with eco-innovations, and, on the other hand, at integrating the CO2 savings of the eco-innovations as part of the representative information of a specific type, variant or version of vehicle. (5) Commission Regulation (EC) No 692/2008 (5) lays down the administrative provisions for checking the conformity of the vehicles for CO2 emissions and the requirements for the measurement of CO2 emissions and fuel consumption of such vehicles. (6) Directive 2007/46/EC and Commission Regulation (EC) No 692/2008 should therefore be amended accordingly. (7) Sufficient lead time should be given in order to allow manufacturers and national authorities to adapt their procedures to the new rules. (8) Manufacturers should have the possibility to apply, on a voluntary basis, for the certification of the CO2 savings due to the implementation of innovative technologies, before the date of application of the new rules. (9) The measures provided for in this Regulation are in accordance with the opinion of the Technical Committee  Motor Vehicles, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and IX to Directive 2007/46/EC are amended in accordance with Annex I to this Regulation. Article 2 Annexes I and XII to Regulation (EC) No 692/2008 are amended in accordance with Annex II to this Regulation. Article 3 With effect from the date of entry into force of this Regulation, national authorities shall not refuse to grant EC type-approval or national type-approval in respect of vehicle types which comply with this Regulation. From 1 January 2016, type-approvals of vehicle types fitted with innovative technologies for reducing CO2 emissions, shall be granted in accordance with Directive 2007/46/EC and Regulation (EC) No 692/2008 as amended by this Regulation. From 1 January 2016 at the latest, manufacturers shall deliver certificates of conformity in accordance with Directive 2007/46/EC and Regulation (EC) No 692/2008 as amended by this Regulation for all new vehicles. Article 4 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 January 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 171, 29.6.2007, p. 1. (2) OJ L 263, 9.10.2007, p. 1. (3) Regulation (EU) No 510/2011 of the European Parliament and of the Council of 11 May 2011 setting emission performance standards for new light commercial vehicles as part of the Community's integrated approach to reduce CO2 emissions from light-duty vehicles (OJ L 145, 31.5.2011, p. 1). (4) Commission Implementing Regulation (EU) No 427/2014 of 25 April 2014 establishing a procedure for the approval and certification of innovative technologies for reducing CO2 emissions from light commercial vehicles pursuant to Regulation (EU) No 510/2011 of the European Parliament and of the Council (OJ L 125, 26.4.2014, p. 57). (5) Commission Regulation (EC) No 692/2008 of 18 July 2008 implementing and amending Regulation (EC) No 715/2007 of the European Parliament and of the Council on type-approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information (OJ L 199, 28.7.2008, p. 1). ANNEX I Annexes I and IX to Directive 2007/46/EC are amended as follows: (1) in Annex I, points 3.5.6 and 3.5.6.1 are replaced by the following: 3.5.6. Vehicle fitted with an eco-innovation within the meaning of Article 12 of Regulation (EC) No 443/2009 for M1 vehicles or Article 12 of Regulation (EU) No 510/2011 for N1 vehicles: yes/no (1) 3.5.6.1. Type/Variant/Version of the baseline vehicle as referred to in Article 5 of Regulation (EU) No 725/2011 for M1 vehicles or Article 5 of Regulation (EU) No 427/2014 for N1 vehicles (if applicable) ; (2) Annex IX is amended as follows: (a) in point 49 of Part I, Side 2  Vehicle category N1(complete and completed vehicles) of the template of the EC certificate of conformity, the following points 3, 3.1 and 3.2 are added: 3. Vehicle fitted with eco-innovation(s): yes/no (1) 3.1. General code of the eco-innovation(s) (p1): 3.2. Total CO2 emissions saving due to the eco-innovation(s) (p2) (repeat for each reference fuel tested): . ; (b) in point 49 of Part II, Side 2  Vehicle category N1 (incomplete vehicles) of the template of the EC certificate of conformity, the following points 3, 3.1 and 3.2 are added: 3. Vehicle fitted with eco-innovation(s): yes/no (1) 3.1. General code of the eco-innovation(s) (p1): 3.2. Total CO2 emissions saving due to the eco-innovation(s) (p2) (repeat for each reference fuel tested): . . ANNEX II Annexes I and XII to Regulation (EC) No 692/2008 are amended as follows: (1) Annex I is amended as follows: (a) point 4.3.5.1 is replaced by the following: 4.3.5.1. In the case of a vehicle type fitted with one or more eco-innovations, within the meaning of Article 12 of Regulation (EC) No 443/2009 for M1 vehicles or Article 12 of Regulation (EU) No 510/2011 for N1 vehicles, the conformity of production shall be demonstrated with respect to the eco-innovations, by performing the tests provided for in the Commission Decision(s) approving the eco-innovation(s) in question. ; (b) in Appendix 3, points 3.5.6 and 3.5.6.1 are replaced by the following: 3.5.6. Vehicle fitted with an eco-innovation within the meaning of Article 12 of Regulation (EC) No 443/2009 for M1 vehicles or Article 12 of Regulation (EU) No 510/2011 for N1 vehicles: yes/no (*) 3.5.6.1. Type/Variant/Version of the baseline vehicle as referred to in Article 5 of Regulation (EU) No 725/2011 for M1 vehicles or Article 5 of Regulation (EU) No 427/2014 for N1 vehicles (**) ; (2) Annex XII is amended as follows: (a) points 4.1 and 4.2 are replaced by the following: 4.1. According to Article 11(1) of Regulation (EU) No 725/2011 for M1 vehicles and Article 11(1) of Regulation (EU) No 427/2014 for N1 vehicles, a manufacturer wishing to benefit from a reduction of its average specific CO2 emissions, as result of the savings achieved by one or more eco-innovations fitted in a vehicle, shall apply to an approval authority for an EC type-approval certificate of the vehicle fitted with the eco-innovation. 4.2. The CO2 emissions savings from the vehicle fitted with an eco-innovation shall, for the purpose of type approval, be determined using the procedure and testing methodology specified in the Commission Decision approving the eco-innovation, in accordance with Article 10 of Regulation (EU) No 725/2011 for M1 vehicles, or Article 10 of Regulation (EU) No 427/2014 for N1 vehicles. ; (b) point 4.4 is replaced by the following: 4.4. The type approval shall not be granted if the eco-innovation vehicle does not show a minimum of 1 g CO2/km of emissions reduction with respect to the baseline vehicle, as referred to in article 5 of Regulation (EU) No 725/2011 for M1 vehicles, or Article 5 of Regulation (EU) No 427/2014 for N1 vehicles .